DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: at the end of the claim, the term “premaching” is recited.  Appropriate correction is required.
Claim Interpretation
The claim limitation “planar storage unit” in claim 16 avoids interpretation under 35 U.S.C. 112(f) due to the structural limitation that the unit is planar.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 13, 16, 17, 22, 24-26 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "rapidly" in claim 1 is a relative term which renders the claim indefinite.  The term "rapdily" is not defined by the claim, the specification does not provide a standard for Appropriate correction required.
Claim 1 recites the limitation "the buffer storage unit.”  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 1 recites “without temporal limitations being created.”  The metes and bounds of “without temporal limitations being created” are not clearly delineated.  That is, it is unclear at what point a time limitations is created and at what point a time limitation is not created so as to read upon the limitation.  Appropriate correction required.
Claim 27 recites “the premachined items of bar stock on their way from a bar stock loader up to inside the bar guides are aligned so as to be parallel with the guide axis” in Lines 2-3.  The premachined items of bar stock only become premachined at the interaction point with the machine.  Therefore, it is not clear how the premachined items of bar stock are in a bar stock loader or at any point upstream of the machine.  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 contains all the limitations of claim 3.  Applicant may cancel the claim(s), amend the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13, 16, 17, 22, 24-26 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Gellini (US Pub. No. 2001/0003934 A1) in view of Doe (US Patent No. 3,782,593).
(Claims 1, 3-7 and 60) Gellini discloses a feeding device (2, 3, 12) including a machine (12; ¶ 0026) supported by a frame (¶¶ 0026, 0059), arranged to produce an end contour at one end of blank items of bar stock to create the premachined items of bar stock.  The end contour enables gripping of the end by means of a chuck (¶ 0007).  The Gellini reference discloses the machine being disposed upstream of the bar guide magazine/guide (3) and upstream of a buffer region such that premachined items of bar stock lie in a buffer region downstream of the machine (Fig. 16; ¶ 0059).  That is, a buffer region for a number of premachined items of bar stock that are provided with the end contour is provided (¶¶ 0007, 0026, 0059).  The buffer storage region provides the possibility for the premachined items of bar stock to be rapidly loaded from the buffer storage region into the bar guide (3) without temporal limitations being created that would pertain to the premachining of blank items of bar stock by the machine.  That is, because the machine is upstream from the lowest bar stock (such that a buffer region is formed), 
Doe discloses a bar feeding device (Figs. 1-8) that includes a bar loading magazine (100) supported by a frame (200) that is rotatable about a magazine axis (Figs. 2-4).  The bar loading magazine having a plurality of bar guides (103) for feeding items of bar stock to at least one workpiece spindle of a lathe (Col. 5, Lines 44-49; Col. 6, Lines 43-44, 56-59).  The plurality of bar guides (103) are disposed about the magazine axis in a magazine drum (Fig. 4).  A buffer storage region (202) is supported by said frame that is disposed above the bar loading magazine (Fig. 4) and stores the items of bar stock (204).  The buffer storage region is capable of storing a plurality of the premachined items of bar stock that correspond to at least the number of bar guides in the bar loading magazine, reduced by one item of bar stock (Fig. 4).  The buffer storage 
(Claim 8) In the modified Gellini device, the loader acquires the selected premachined item of the premachined items of bar stock in a discharging position of the buffer storage region and transports said premachined items of bar stock to the receptacle of the member of the plurality of bar guides that is in the insertion position (Doe Fig. 4).
(Claim 9) In the modified Gellini device, the loader, by means of a lift conveyor, lowers the premachined items of bar stock leaving the buffer storage region (Doe Fig. 4).
(Claim 10) In the modified Gellini device, the lift conveyor transfers the selected premachined item of the premachined items of bar stock to an inserter (Doe 361), which introduces the selected premachined item of 3In re Appln. Of: Karl-Heinz SchumacherApplication No.: 15/605,467the premachined items of bar stock into the receptacle of the member of bar guides that is in the insertion position (Doe Fig. 4).
(Claim 11) In the modified Gellini device, the inserter has an insertion ramp on which the selected premachined item of the premachined items of bar stock, driven by gravity, moves into the receptacle (Doe Fig. 4).
(Claim 13) In the modified Gellini device, the bar guides and the machine form components of a basic unit which is combinable selectively with a bundle loader or a planar loader for storing and feeding items of bar stock to the basic unit (Doe Fig. 4).  It is worth noting that the bundle/planar loader is not required by this claim.  The basic unit is merely capable of being combined with the bundle/planar loader.
(Claim 16) The planar loader has a planar storage unit having a loading platform on which the blank items of bar stock are stored.
(Claim 17) The planar loader would be capable of transferring the blank items of bar stock to a conveyor unit which in turn is capable of transferring the blank items of bar stock to the transverse conveyor unit (Doe Fig. 4).
(Claim 22) In the modified Gellini device, a guide axis of each of the bar guides runs parallel with the magazine axis (Doe Fig. 4; Col. 2, Lines 3-4).
(Claim 24) In the modified Gellini device, the blank items of bar stock in the machine are machined into the premachined items of bar stock at an alignment that is parallel with the guide axis of the bar guide (Doe Fig. 4).  That is, because the machine is at the back end of the frame of the bar feeding device and machining items of bar stock loaded in the receiving portion or 
(Claim 25) As illustrated in Figure 4 of Doe, the premachined items of bar stock in the buffer storage region would be aligned so as to be parallel with the guide axis of each of the bar guides.  This parallel relationship is also taught by the Gellini reference.
(Claim 26) As illustrated in Figure 4 of Doe, the premachined items of bar stock in the buffer storage region are moved by the lift conveyor loader while the stock is aligned parallel to the guide axes of the bar guides.
Claims 12, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gellini (US Pub. No. 2001/0003934 A1) in view of Doe (US Patent No. 3,782,593) further in view of Jones, Jr. (US Patent No. 3,774,753).
The modified bar feeder disclosed in Gellini in view of Doe includes bar stock being fed to the machine and then to the buffer region and then into the bar guides while being parallel to the bar guides.  The modified Gellini device does not explicitly disclose a bar stock loader upstream of the machine and the bar stock being parallel to the bar guides while in the bar stock loader.
Jones, Jr. discloses a bar stock loader stores and feeds the blank items of bar stock to a location where the machine would be in the modified Doe (i.e., a location upstream of the buffer storage region and above the magazine drum) and is disposed upstream of the machine (Fig. 2).  The blank items of bar stock in a bar stock loader are disposed so as to be parallel with the guide axis of the bar guides (Fig. 2).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the modified feeding device of Gellini with a bar stock loader .
Response to Arguments
Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive.  Applicant has submitted a declaration that offers opinion evidence by the inventor of the invention disclosed in the present Application.  In the declaration, the inventor contends that there is no suggestion or teaching of a buffer region.  Furthermore, Applicant argues that the interpretation under 35 U.S.C 112(f) is improper.  Examiner disagrees.
The prior art and the case law support a finding of prima facie obviousness under pre-AIA  35 U.S.C. 103(a).  Once a prima facie case of obviousness has been established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case, see, e.g.. In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990).  Rebuttal evidence and arguments may be presented in the specification or in the form of a declaration or affidavit under 37 CFR 1.132. see MPEP § 2145.  Consideration of rebuttal evidence and arguments requires Office personnel to weigh the proffered evidence and arguments.  Id.  In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion, see MPEP § 716 (citing Ashland Oil, Inc, v. Delta Resins & Refractories, Inc., 776 F.2d 281 (Fed. Cir. 1985), cert, denied, 475 U.S. 1017 (1986).  An obviousness rejection should be maintained only if evidence of obviousness outweighs evidence of nonobviousness, see
While the opinion evidence provided by Applicant is due a modicum of weight, it is not enough to overcome the teachings within the prior art of record.  see MPEP § 2145 (stating, “[t]he mere presence of some credible rebuttal evidence does not dictate that an obviousness rejection must always be withdrawn).  Applicant attempts to establish that the disclosure of “the machining of the bar that lies upstream of the lowermost bar” in the Gellini reference does not suggest a buffer region for premachined items of bar stock.  In said attempt, Applicant contends that an assumption must be made that there must be at least one premachined item of bar stock between the machine and the bar loading device.  Yet, the declaration is bare of any factual evidence in the form of objective teachings that would overturn the plain language in the prior art disclosure.  Moreover, the evidence provided by Applicant is in the form of an opinion by the inventor, who has a direct interest in the outcome of the Application.  Therefore, the declaration is not afforded great weight and the balance of the evidence provided in the prior art tip in favor of a rejection under 35 U.S.C 103.
Examination of other unrelated patent applications do not impact the examination of the present Application.  The presence of alleged similar language in another patent application does not impact the interpretation of the language in the present Application.  Thus, the interpretation of the dedicated advancing unit is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RYAN C RUFO/Primary Examiner, Art Unit 3722